PER CURIAM.
We find no error by the trial court in finding against the appellant, John Stetson, on his affirmative defense of res judicata on the appellee’s claim for an accounting from the appellant as the chief fiduciary officer of Architectural Research, Inc., a corporation in which the appellee, in prior dissolution proceedings, had been determined to have a one-half ownership interest. We do not believe the appellee was required to litigate her accounting claim against the appellant Stetson in the dissolution proceedings, and we also do not find that the appellant Stetson sufficiently established in the record that such a claim was actually litigated in the dissolution proceedings so as to mandate the trial court’s acceptance of the res judicata defense. Cf. Holley v. Hayes, 412 So.2d 920 (Fla. 1st DCA 1982). We also find no error by the trial court in receiving testimony from the witness, Stephen Barry, or in determining, contrary to the appellee’s contentions on cross-appeal, that the appellant Stetson had properly claimed a fee for architectural services from the corporation, and in determining that appellee was not entitled to attorney’s fees.
The judgment of the trial court is affirmed.
ANSTEAD, C.J., and GLICKSTEIN and DELL, JJ., concur.